Citation Nr: 0106940	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  00-05 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.

ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from the Manila, Philippines, VA Regional 
Office (RO) determination that the appellant's deceased 
spouse did not have recognized service that meets the basic 
eligibility requirements for VA benefits.


FINDING OF FACT

The U.S. Army Reserve Personnel Center has certified that the 
appellant's deceased spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the United States Armed Forces, and the 
appellant has not submitted acceptable other evidence of 
service.


CONCLUSION OF LAW

The deceased spouse of the appellant does not have qualifying 
service for VA benefits.  38 C.F.R. §§ 3.1, 3.8, 3.203 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Claims Assistance

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The Board notes that this matter has not been subject to the 
well grounded claim requirement, and thus those provisions of 
the VCAA relating to the elimination of that requirement are 
moot.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  Unlike many questions 
subject to appellate review, a claim to establish qualifying 
service for purposes of basic eligibility by its very nature 
has an extremely narrow focus.  The RO in the statement of 
the case and the supplemental statement of the case has set 
forth the law and facts in a fashion that clearly and 
adequately informed the claimant of the very limited and 
specific type of evidence needed to substantiate her claim.  
The RO again has requested a further report from the National 
Personnel Records Center as to whether any change in the 
prior certification of service was a warranted.  The response 
was negative.  There plainly is no outstanding Federal 
government record that could substantiate the claim.  There 
just as plainly is no reasonable possibility that there is 
any other evidence that could substantiate the claim by 
establishing qualifying service.  Given the circumstances of 
this matter, the Board can not find any basis under the VCAA 
to defer adjudication.  Moreover, it is literally impossible 
to conceive that implementing regulations for the VCAA could 
change the picture since in this matter they would have to 
change not simply the notice or development requirements, but 
also the underlying substantive law outside the VCAA to raise 
any prospect that the claimant could substantiate her claim.  
Accordingly, the Board finds it may proceed to decide this 
matter without prejudice to the claimant.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  


II.  Analysis

A "veteran" is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).

Persons who served in the Commonwealth Army of the 
Philippines are included for compensation, dependency and 
indemnity compensation, and burial allowance, from and after 
the dates and hours, respectively, when they were called into 
service of the Armed Forces of the United States by orders 
issued from time to time by the General Officer, U.S. Army, 
pursuant to the Military Order of the President of the United 
States dated July 26, 1941.  38 C.F.R. § 3.8(c)(1).

For the purpose of establishing entitlement to pension, 
compensation, dependency or indemnity compensation, or burial 
benefits, the VA may accept evidence submitted by a claimant 
or sent directly to the VA by a service department, such as a 
DD Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the service department if the evidence 
meets the following conditions:

(1) The evidence is a document issued by 
the service department.  A copy of an 
original document is acceptable if the 
copy was issued by the service department 
or if the copy was issued by a public 
custodian of records who certifies that 
it is a true and exact copy of the 
document in the custodian's custody; and

(2) The document contains needed 
information as to the length, time and 
character of service; and 

(3) In the opinion of the VA, the 
document is genuine and the information 
contained in it is accurate.

38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence does not meet the above requirements, the VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203(c).

In the instant case, although the appellant contends in her 
substantive appeal, dated in March 2000, that she believes 
her husband was a member of the recognized guerilla service 
of the United States Armed Forces in the Far East (USAFFE), 
she provides inadequate evidence in support of this 
assertion.  The appellant submits two documents purporting to 
be "certifications."  The first document dated July 1990, 
certifies that according to records available in the General 
Headquarters of the Armed Forces of the Philippines, 
Department of Defense, the alleged veteran served in '"M' 
Co, 1st Yay Regt MFAT" beginning in May 1942.  No date of 
termination of service is given.  The document is signed by 
LCOL C.F.M., Assistant Adjutant General for the Chief of 
Staff.  The second document dated February 1999, certifies 
the same personal information but comes from the Office of 
the Adjutant General, General Headquarters of the Armed 
Forces of the Philippines.  The document is signed by R.L.S., 
Records Officer II and by Major N.S.E., Assistant Adjutant 
General for the Adjutant General.   None of the proffered 
documents is from a United States service department.  The 
records proffered by the appellant are likewise lacking in 
sufficient detail or foundation.  Thus, the Board finds that 
the RO properly determined that the appellant had not 
satisfied the requirements for establishing basic eligibility 
for VA benefits and requested verification of service from 
the service department.  38 C.F.R. § 3.203(a), (c).

In June 2000, the National Personnel Records Center 
determined that there would be no change in the prior 
negative certification in February 1971, and that the 
appellant's husband had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the United States Armed Forces.  Clearly, this 
certification does not establish active or recognized 
service, and as indicated above, the appellant has not 
submitted other acceptable evidence of service.  38 C.F.R. 
§§  3.8, 3.203.  Service department findings as to the fact 
of service with the U.S. Armed Forces are made binding upon 
VA for purposes of establishing entitlement to benefits.  See 
Duro v. Derwinski, 2 Vet.App. 530 (1992).

Given the applicable statutory and regulatory provisions 
recited above and the facts of this case, the Board finds 
that the service of the appellant's deceased spouse does not 
meet basic eligibility requirements for VA benefits.  Thus, 
the appellant's claim lacks legal entitlement under the 
applicable provisions.  The United States Court of Appeals 
for Veterans Claims (Court) has held that in a case where the 
law is dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet.App. 426 
(1994).



ORDER

The appeal is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

